DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/24/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 11/24/2021, with respect to claims 1 and 11 have been fully considered and are persuasive.
Reasons for Allowance
Claim 1, 3-9, 11, 13-19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1 and 11 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Regarding claims 1 and 11, the prior art fails to teach a fill fraction which provides the metamaterial with a zero refractive index for a given wavelength, wherein the fill fraction is a ratio of the total thickness of a first and second silver layers to the thickness of the metamaterial, and annealing the first and second layers of silver, the layer of BST material, and the substrate at above the Curie temperature of the BST material, along with the structural limitations positively recited in each respective independent claim. Claims 3-9 are dependent on claim 1, and are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smalley (2019/0031955), Clegg (2018/0138589), Cowell (2014/0302310), Norris (2012/0161600), Kamitani (2003/0061694), Arbab (5,821,001), Maher (5,672,378), Tsu (5,635,741), Kulwicki (5,617,290), Tsu (5,453,908), Gillery (4,902,580), and Finley (4,898,790) disclose relevant optical films and methods for forming the films, but fail to remedy the deficiencies of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872